Citation Nr: 1500770	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for irritable bowel syndrome, claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1963 through December 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January and February 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The January 2010 decision denied entitlement to service connection for hypertension; the February 2010 decision denied entitlement to service connection for irritable bowel syndrome, claimed as a stomach condition.  

The appeal initially included the claim for entitlement to service connection for testicular cancer, which was denied in the January 2010 rating decision.  The January 2012 Statement of the Case (SOC) addressed, in pertinent part, the Veteran's claims of entitlement to service connection for irritable bowel syndrome (claimed as a stomach condition), hypertension, and testicular cancer.  However, in the Veteran's January 2012 VA Form 9, he clearly checked box 9B, indicating that he had read the SOC and was only appealing the issues of service connection for hypertension and stomach problems.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.  No subsequent statements from the Veteran or his representative have been received which include any argument concerning testicular cancer or otherwise indicate a desire to proceed with the appeal on that issue.  As there is no evidence which creates ambiguity as to the intended scope of the appeal, and there is no evidence that the Veteran or VA continued to treat the issue of service connection for testicular cancer as being on appeal, the issue is not presently before the Board.

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the Veteran's claims file.
At the October 2014 hearing, the Veteran submitted additional evidence.  The Veteran submitted additional evidence again in November 2014.  Both submissions, however, were accompanied by signed statements waiving the Veteran's right to RO review of the new evidence.  Therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for irritable bowel syndrome, claimed as a stomach condition, is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's hypertension is not causally or etiologically related to his period of active service.

2.  The Veteran's hypertension is not causally or etiologically related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Gilbert, 1 Vet. App. at 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

I.  Service Connection for Hypertension

The Veteran contends that his hypertension is either related directly to service, or is related to his service-connected diabetes mellitus.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).  Service connection for hypertension may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, a current disability can be service-connected on a secondary basis if it is proximately due to a service-connected condition, the result of such a condition, or has been aggravated by a service-connected condition.  38 C.F.R. § 3.310.  

On review of the medical record, the Board observes that the Veteran was not treated for, or diagnosed with, hypertension during his military service.  The Veteran's hypertension first appears in the medical record in a 1999 problem list; per his own account in the August 2009 claim for service connection, the Veteran was first diagnosed with hypertension sometime in the 1990s.  Therefore, the record does not support a finding that the Veteran's hypertension first manifested in, or within one year of, his military service.   

Nor does the record support a finding that the Veteran's hypertension has been caused or aggravated by his service-connected diabetes.  On VA examination in October 2009, the Veteran was examined for diabetes mellitus and complications thereof, including hypertension.  The Veteran reported that he had been diagnosed with hypertension only six or seven years previously, but could not recall the exact date.  The Veteran's blood pressure was 136/70, 138/78, and 136/70 on examination.  Urine microalbumin was measured at 1.6 mg/dl, which the examiner noted to be in the normal range.  Based upon examination findings of hypertension, but normal microalbumin, the examiner concluded that the Veteran's hypertension was unrelated to diabetes. 

The Board notes, on review of the Veteran's medical record, that no treating 
source has indicated the Veteran's hypertension is related to his diabetes mellitus, or that his urine microalbumin levels are suggestive of a link between diabetes mellitus and hypertension.  Moreover, the Veteran's hypertension has been controlled even at times when his diabetes was uncontrolled.  October 2008 treatment records from the College of Medicine at Rockford note uncontrolled diabetes, but well-controlled hypertension.  Laboratory findings of October 2004 show highly elevated blood glucose levels, but microalbumin levels remained within the reference (normal) range.   

In his January 2012 substantive appeal, the Veteran alleged that his hypertension was caused by his diabetes mellitus.  A lay person can provide an etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4. (Fed. Cir. 2007).  However, in this case, the October 2009 VA examiner's opinion is competent, and it is the most probative evidence on the issue of etiology for hypertension.  The VA examiner possesses medical expertise, examined the Veteran, and provided medical findings in support of her conclusion.  

Finally, the Board observes that the Veteran's exposure to Agent Orange during the course of his military service has been conceded.  Some diseases associated with herbicide exposure are presumptively service-connected, once herbicide exposure has been established.  38 U.S.C.A. § 1116(a)(1) (2013); 38 C.F.R. § 3.307(a)(6).  However, hypertension has not been associated with exposure to herbicides for the purpose of presumptive service connection and it is not among the diseases listed in 38 C.F.R. § 3.309(e).  Thus, the presumption does not apply to the Veteran's present service connection claim.  

For the foregoing reasons, the preponderance of the evidence is against a finding of service connection for hypertension, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the January 2010 rating decision that denied service connection for hypertension, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on direct and secondary bases, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2009 letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence pertaining to the Veteran's hypertension.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  (VA's efforts to obtain records pertaining to the Veteran's claimed stomach condition are discussed in the "REMAND" portion of this decision.)  The evidence of record includes service treatment records, private treatment records, and statements in support of the claim by the Veteran and his representative.  

At the October 2014 Board hearing, the undersigned Veterans Law Judge informed the Veteran that the record would be held open for thirty days, that the Veteran could submit additional evidence within the thirty-day period, and that the RO could assist him in obtaining medical records.  The undersigned Veterans Law Judge explained that records of the Veteran's treatment for hypertension, and/or records linking the Veteran's hypertension to his military service or service-connected diabetes, would be pertinent.  In November 2014, the Veteran submitted a single page of medical records to the Board, as well as a waiver of his right to RO review of the new evidence.  Subsequent to his November 2014 records submission, the Veteran has not identified any outstanding records that are pertinent to his appeal.

Further, the Veteran was afforded a VA examination in October 2009, for the purpose (in pertinent part) of ascertaining the existence of an etiological connection between the Veteran's claimed hypertension and service-connected diabetes.  The VA examiner concluded, based upon the Veterans' normal urine microalbumin levels, that the Veteran's hypertension was less likely than not related to his service-connected diabetes mellitus.  The examiner expressed no opinion regarding the existence of a direct service connection for the Veteran's hypertension.  However, upon review of the claims file, the Board finds no competent or credible evidence that the Veteran manifested hypertension to a compensable degree during his military service, or within one year of his December 1965 discharge from military service.  No in-service treatment records reflect hypertension, no post-service treatment records indicate hypertension within (or close to) one year of discharge, and no statements from the Veteran or any third party indicate that the Veteran manifested hypertension within one year of discharge from military service.  The Board finds, therefore, that the record contains sufficient evidence to reach a decision regarding direct service connection for hypertension.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 
  
Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001).


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

While the Board regrets the delay, remand is necessary to obtain potentially relevant outstanding records of in-service hospitalization pertinent to the Veteran's claimed stomach condition.  

The Veteran's service treatment records (STRs) include a Health Record sheet (Standard Form 600), which indicates that the Veteran was admitted to the 85th Evacuation Hospital (Vietnam) on September 30, 1965, with vomiting, diarrhea, and a high fever.  The Veteran was discharged on October 5, 1965, after treatment for E. histolytica infection (amebiasis), but re-admitted with epigastric pain on October 14th.  Per the Health Record, the Veteran was again discharged from the 85th Evacuation Hospital on October 18, 1965.  This history is also reflected in the record of the Veteran's December 1965 in-service treatment at Letterman General Hospital.  Finally, the Board notes that the Veteran's August 2009 claim for benefits indicated that he had been treated for stomach problems in Vietnam, and the Veteran testified in October 2014 that he had been admitted to an evacuation hospital in Vietnam for his stomach condition.

VA has a duty to assist Veterans in the claims process.  As part of the duty to assist, VA must obtain the Veteran's "service medical records and, if the claimant has furnished the Secretary information sufficient to locate such records, other relevant records pertaining to the claimant's active military, naval, or air service that are held or maintained by a governmental entity".  38 U.S.C.A. § 5103A(c) (1) (A) (West 2014).  As discussed above, the Veteran has furnished information sufficient to locate records of treatment at the 85th Evacuation Hospital, and such information is also present in those service records within VA's possession.  Nonetheless, no records from the 85th Evacuation Hospital have been associated with the claims file, and the claims file contains no evidence that efforts have been taken to obtain these records.  VA's duty to assist requires that all necessary efforts must be taken to obtain records of the Veteran's treatment for a stomach condition at the 85th Evacuation Hospital.

Finally, the Board notes that the claims file contains no treatment records more recent than May 2009.  While on remand, up-to-date-treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records of the Veteran's in-service treatment in September and October 1965 at the 85th Evacuation Hospital (Vietnam), and associate these records with the claims file.

2.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who have provided treatment for any stomach condition.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If entitlement to service connection remains denied, the Veteran should be furnished with a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



